Citation Nr: 1415644	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 14, 2008, for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the lower extremities, prior to January 12, 1998.  

3.  Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the upper extremities, prior to January 12, 1998.  

4.  Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the right lower extremity, since January 12, 1998.  

5.  Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the left lower extremity, since January 12, 1998.  

6.  Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the right upper extremity, since January 12, 1998.  

7.  Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the left upper extremity, Since January 12, 1998.  

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

10.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

11.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

12.  Entitlement to an initial compensable rating for peripheral vascular disease (PVD) of the lower extremities, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran had active duty service from August 1949 to September 1952, including service in the Republic of Korea.  He died on October [redacted], 2011.  The appellant is his surviving spouse and has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (2013).

These matters come before the Board of Veterans' Appeals (Board) on appeal from different decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed from an October 2006 rating decision which, in pertinent part, granted service connection for peripheral vascular disease and continued current ratings for the bilateral feet as residuals of frostbite and bilateral upper extremities for peripheral neuropathy.  He also appealed from a February 2010 rating decision which granted service connection for PTSD at 30 percent, effective April 14, 2008.  

In the Board's July 2011 decision, the Board granted earlier effective dates for claims of service connection for PVD, erectile dysfunction, tinnitus, and PTSD.  The Board also granted claims of service connection for a lumbar spine, bilateral knee, bilateral shoulder and bilateral hip disability.  These issues are no longer on appeal.  The Board remanded the issues listed on the title page to afford the Veteran a statement of the case and a chance to file an appeal.  The appellant has filed a timely appeal to the issues listed on the title page.  

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the appellant's September 2012 claim form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  (While the appellant is already receiving benefits under 38 U.S.C.A. § 1318, this does not moot a claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310; there are additional burial benefits to which the appellant could be entitled if granted service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 2307 (West 2002)).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. The earliest document that may be accepted as a claim for service connection for PTSD was testimony at a Board hearing on October 20, 2004; entitlement to service connection arose prior to that date. 

2. Prior to January 12, 1998, the residuals of frostbite of the lower extremities were manifested by persistent moderate swelling, tenderness, redness, etc. with no loss of toes or parts.  

3. Prior to January 12, 1998, the residuals of frostbite of the upper extremities were manifested by persistent moderate swelling, tenderness, redness, etc. with no loss of fingers or parts.  

4. Since January 12, 1998, the residuals of frostbite of the right lower extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus nail abnormalities, color changes, locally impaired sensation, hyperhidrosis and arthritis.  

5. Since January 12, 1998, the residuals of frostbite of the left lower extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus nail abnormalities, color changes, locally impaired sensation, hyperhidrosis and arthritis.  

6. Since January 12, 1998, the residuals of frostbite of the right upper extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus color changes, locally impaired sensation, and arthritis.  

7. Since January 12, 1998, the residuals of frostbite of the left upper extremity were manifested by arthralgia or other pain, numbness, and cold sensitivity plus color changes, locally impaired sensation, and arthritis.  

8. Prior to January 2007, peripheral neuropathy of the right upper extremity (major) was manifested by neuralgia or mild incomplete paralysis of the median nerve and thereafter by moderate incomplete paralysis of the median nerve.  

9. Prior to January 2007, peripheral neuropathy of the left upper extremity was manifested by neuralgia or mild incomplete paralysis of the median nerve and thereafter by moderate incomplete paralysis of the median nerve.  

10. Peripheral neuropathy of the left lower extremity was manifested by mild incomplete paralysis of the peroneal nerve.  

11. Peripheral neuropathy of the right lower extremity was manifested by mild incomplete paralysis of the peroneal nerve.  

12. PVD of the left lower extremity was manifested by claudication on walking 100 yards on a level grade at 2 miles per hour and trophic changes.  

13. PVD of the right lower extremity was manifested by claudication on walking 100 yards on a level grade at 2 miles per hour and trophic changes.  

14. There was evidence of Raynaud's syndrome when the Veteran was exposed to cold.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 20, 2004 for the grant of service connection of PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  

2.  Prior to January 12, 1998, the criteria for a rating in excess of 30 percent for the residuals of frostbite of the bilateral lower extremities were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7122 (1997).  

3.  Prior to January 12, 1998, the criteria for a rating in excess of 30 percent for the residuals of frostbite of the upper extremities were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7122 (1997).  

4.  The criteria for a rating in excess of 30 percent for the residuals of frostbite of the right lower extremity not been met since January 12, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7122 (2013).  

5.  The criteria for a rating in excess of 30 percent for the residuals of frostbite of the left lower extremity have not been met since January 12, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7122 (2013).  

6.  The criteria for a rating in excess of 30 percent for the residuals of frostbite of the right upper extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7122 (2013).  

7.  The criteria for a rating in excess of 30 percent for the residuals of frostbite of the left upper extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7122 (2013).  

8. Prior to January 2007, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity (major) were not met; thereafter the criteria for a 30 percent rating for  peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.124a, DC 8515, 8615, 8715 (2013).  

9. Prior to January 2007, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity (minor) were not met; thereafter the criteria for a 20 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.124a, DC 8515, 8615, 8715 (2013).  

10. The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.124a, DC 8721 (2013).  

11. The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.124a, DC 8721 (2013).  

12. The criteria for a 40 percent rating for PVD of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7114 (2013).  

13. The criteria for a 40 percent rating for PVD of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7114 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2013).  

In July 2012, following her substitution, the appellant was sent a letter informing her of the issues on appeal.  

The earlier effective date and initial increased rating issues arise from the disagreement with the assignment of an effective date following the grants of service connection for PTSD and the residuals of cold injury.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed.  

Effective Date of Service-Connection for PTSD

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013) (emphasis added).  The effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  

In the September 2012 appeal, the appellant's representative asserted that the Veteran had been treated for PTSD "over the years" and starting when he got out of service "PTSD should have been recognized and a claim pursued."  The appellant clarified in October 2012 that the Veteran never received treatment for PTSD and explained that the Veteran did not claim PTSD in 1952 because he thought there would have been a stigma and he would have been unemployable.  He refused treatment in 1998 because he had other issues, but he had it "all along since 1952."  

The evidence shows that the Veteran's claim for PTSD was received on April 14, 2008.  Prior to that time, the evidence supports the appellant's assertions that the Veteran did not receive treatment for PTSD; in September 2004, a VA primary care record showed a PTSD screen was negative.  While an October 2004 Board hearing transcript showed the Veteran noted that after service his brother used to have wake him up to stop him from screaming (Transcript, p 32), he did not assert he was receiving treatment for (or that he had) PTSD.  

In January 2009, the Veteran submitted a statement explaining that his claim of service connection for PTSD was a new claim.  The same month, a VA record noted he had infrequent nightmares about combat but would not agree to go to a psychiatric evaluation; the assessment was "may have low grade PTSD from Korea."  

Service connection for PTSD was denied in May and July 2009.  A VA examination report from November 2009 shows PTSD was diagnosed and a nexus to in-service combat stressors was provided.  In February 2010, the RO granted the claim at 30 percent and assigned an effective date of April 14, 2008.  

At a Board hearing conducted on October 20, 2004, the Veteran provided extensive testimony as to stressors experienced in combat situations in Korea.  It was also reported that he experienced nightmares and avoided Chinese restaurants after service.  VA is obligated to give a sympathetic reading to a claimant's filings and adjudicate all issues and potential claims reasonably raised by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355, 1359-62 (Fed.Cir.2009).  The hearing testimony could reasonably be construed as raising a claim for service connection for PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

At the time of the hearing testimony, the record showed combat stressors.  It was not until the 2009 examination that there was a diagnosis of PTSD and medical evidence linking that diagnosis to in-service stressors.  The 2009 diagnosis and nexus opinion was; however based on symptoms that reportedly antedated the October 2004 hearing.  Hence the Veteran met the criteria for service connection for PTSD prior to the October 2004 testimony.

The criteria for an effective date of October 20, 2004 for the grant of service connection for PTSD are met.  The appellant and her representative have not pointed to anything that could be construed as an earlier claim for service connection and the Board is unable to discern such an earlier claim.  Accordingly, an effective date of October 20, 2004 for the grant of service connection is established.




Initial Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of a veteran's disability is also considered as well as the ability of a veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease/disability and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In the case of initial ratings, VA must look to the evidence since the effective date of service connection to determine whether staged ratings are warranted.  Fenderson v. West, 12 Vet App 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

The Board must consider whether referral for consideration of extraschedular ratings is warranted.  Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  In the second step of the inquiry if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.  If those exceptional factors are found, the claim must be referred for consideration of an extraschedular rating.  

Initial Ratings for Frostbite for the Upper and Lower Extremities

During the pendency of this claim, DC 7122, addressing cold injuries, changed twice.  Prior to January 12, 1998, residuals of frozen feet with mild symptoms such as chilblains (a tissue injury) were rated as 10 percent disabling whether the disorder was unilateral or bilateral.  A 20 percent evaluation was assigned for unilateral persistent moderate swelling, tenderness, redness, etc.  If such symptoms were bilateral, a 30 percent rating is assigned.  Where there was unilateral loss of toes or parts, and persistent severe symptoms, a 30 percent evaluation was assigned.  When such severe symptoms and loss of toes or parts was bilateral, a 50 percent evaluation is assigned.  

DC 7122 was first revised effective January 12, 1998, and then revised again, with the second revision becoming effective August 13, 1998.  

The initial revised criteria provided a 30 percent rating for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 20 percent rating was assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 10 percent rating was assigned for arthralgia or other pain, numbness, or cold sensitivity.  Note one instructs to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other DCs.  Also (and this was the sentence added in the second revision), a separate evaluation is to be granted for other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under DC 7122.  Finally, note 2 stated that each affected part (e.g., hand, foot, ear, nose) is evaluated separately and the ratings combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  63 Fed. Reg. 37778-37779 (1998).  

When the Veteran was originally assigned his rating, the RO did not acknowledge that the regulation had changed twice while the claim was pending; he was just granted service connection of residuals of cold injury for each extremity (not warranted under the old regulation).  This error went unrecognized until the August 2012 supplemental statement of the case (SSOC).  At that time, the RO stated that a clear and unmistakable error had occurred and corrected the error to acknowledge the brief time period where the current regulation was not in place and to adjudicate the possible entitlement to the 50 percent rating under the old regulation.  However, the SSOC stated that no overpayment would be created in correcting the error; it was only for record-keeping purposes and no actual reduction took place.  

The RO's action in the August 2012 SSOC was correct.  New regulations apply, if at all, only to the period beginning with the effective date of the new regulation.  See 38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114.  





Prior to January 12, 1998

Prior to January 12, 1998, the Veteran's bilateral lower extremity disability is rated at 30 percent under DC 7122.  The upper extremity disabilities are also rated at 30 percent by analogy under DC 7199-7122.  

On December 17, 1997, the Veteran filed an informal claim for service connection for frostbite, stating he had a loss of sensation in his toes and foot.  He had separated from service in 1952.  

A February 1998 VA examination, (occurring about one month outside this time period) showed his symptoms were mainly in the feet and he had no amputations or tissue loss.  Subsequent information in the file does not show the Veteran had (ever or during this time period) lost toes or parts, which is essential for a 50 percent rating under the old criteria.  He had residuals of frostbite of both feet, peripheral neuropathy of the peroneal nerve (the rating of which is addressed below) and fungus infections of the second toenails.  He had increased cold sensitivity and bluish discoloration of the fingers but his symptoms were mainly in the feet.  The examination report states: "Raynaud's phenomenon was not checked, but from the description by the Veteran, the fingers turned blue when the temperature dropped by 4 or 5 degrees."  

A later VA examination in November 2005 stated there was no evidence of Raynaud's syndrome and the old DC 7122 does not specifically provide for a separate evaluation for it; it is silent on the issue.  Considering the older version of the DC 7117 (Raynaud's syndrome), it does provide a 20 percent rating for occasional attacks for blanching or flushing.  See 38 C.F.R. § 4.104, DC 7117 (1997).  The Board will resolve doubt and grant a separate evaluation for Raynaud's syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Further staged ratings are not supported during this period.  See Fenderson.  

The Board does not find that extraschedular consideration is warranted for the residuals of frostbite of the bilateral lower or upper extremities for this time period under Thun, 22 Vet. App. 111.  The Veteran's complaints of symptoms regarding his frostbite residuals for this time period are addressed in the rating, which covers persistent and moderate symptoms.  The rating schedule is adequate and no referral is required.  Id.  Even if it was considered inadequate, the evidence does not show that the Veteran had marked interference with employment or frequent hospitalization for his frostbite residuals at this time.  

Since January 12, 1998

Lower Extremities

Since January 12, 1998, each lower extremity disability has been rated separately at the highest schedular evaluation of 30 percent under the revised 38 C.F.R. § 4.104, DC 7122.  

At the October 2004 Board hearing, the Veteran stated his toes occasionally still turned black.  (Transcript, p 15.)  He still had pain in both feet.  (Transcript, p 19.)  He had a lack of sensation in his feet.  (Transcript, p 28.)  He stated that medical testing revealed bone, nerve and muscle damage in his feet.  (Transcript, p 30.)  His brother urged him to file a claim and remembered that he had a problem with his feet when he came home from service.  (Transcript, p 33.)  He had a toe and toenails that were discolored, his feet hurt and he did not walk fast.  (Transcript, p 36.)  

On his May 2006 application for a total disability rating for individual unemployability (TDIU), the Veteran stated he was disabled due to frostbite residuals of hands and feet (TDIU was in effect from May 2004).  

At a January 2007 Decision Review Officer (DRO) hearing, the Veteran stated he could not bend his toes easily or "walk properly."  (Transcript, p 11.)  He stated he had bad edema in the left leg, but no swelling in the right leg.  Id.  His feet would tingle and hurt.  (Transcript, p 12.)  He did not go out in the cold.  Id.  He had problems bending joints and with circulation in the feet.  (Transcript, p 13.)  

Finally, at the January 2011 Board hearing, the Veteran stated his toenails were in "bad shape" and he had no feeling in the bottoms of his feet.  (Transcript, p 13.)  He had a bone growth on the left foot and ongoing fungal infections.  Id.  

The February 1998 VA examination report shows the Veteran reported a persistent fungal toenail infestation.  He had increased cold sensitivity and numbness in the toes when exposed to cold.  In warm weather, his feet perspired excessively (hyperhidrosis in the summertime).  His symptoms were mainly in the feet.  He currently had numbness in the big toes and second toes, fungus infestation of the second toes, and increased cold sensitivity/heat sensitivity in the summer time.  He also had tingling in the toes and disturbed sleep.  He explained it as burning pain when exposed to cold, upon walking, and at night.  

He had no significant range of movement, amputations or tissue loss, paresthesias, chronic pain (causalgia or reflex sympathetic dystrophy), breakdown/ulceration of scars, arthritis (except stiffness after a car accident), edema, changes in skin color, skin thickening/thinning, strength problems, pes planus, callus, or tissue loss.  

Physical examination showed the skin and temperature were normal (no edema and skin color normal).  He had no atrophy, his skin was not dry or moist, the texture was normal, he had no ulcers, and hair growth was normal.  He did have toe fungus which was not deformed or atrophic.  Neurologically, reflexes were normal with numbness around the toes and the plantar aspect of the toe joints.  The diagnosis was residuals of frostbite of both feet and fungus infestation of the second toenail.  

Private and VA records show continued symptoms (see a March 1999 M.H. records, a November 2000 VA podiatry record, October 2005 VA primary care record and April 2006 VA podiatry) although occasionally the skin and extremities were negative for complaints (see June 2004 private record).  

In November 2005, a VA examination report addressing cold injuries showed the Veteran complained of stiffness and deformity of the joints, with intermittent numbness, weakness and pain.  There was no amputation or tissue loss, Raynaud's phenomenon, chronic pain resembling causalgia/reflex symphatic dystrophia, recurrent fungal infection, breakdown or ulceration of frostbite scars, nail growth disturbances, skin cancer, edema, or skin color change.  

He did have cold sensitization, increased hyperhidrosis, parethesias and numbness (mostly while driving a car for 30 minutes or more); thin skin, seasonal cold feelings, tingling, mild burning, excessive sweating, and occasional pain.  

Physical examination revealed a normal gait.  His skin was pink, cold, and moist.  He did not have edema, atrophy, scars or ulcerations.  His skin was a normal texture.  His nails were in place with no fungal infection, deformity, or atrophy.  Neurologically, reflexes and a motor examination were normal.  Orthopedically, he had moderate stiffness of the small joints, full range of motion, and normal strength.  He did not have pes planus, calluses, pain on manipulation of the joints, or lost tissue of the digits.  

The Veteran was given several VA examinations in July 2006.  A VA foot examination showed the Veteran noticed a scaling rash, deformed toenails and dry skin of both feet.  He had tinea pedis and xerosis of both feet.  He did not have hyperhidrosis.  A general medical examination noted chronic pain in feet but activities of daily living were not impaired and he was able to do light chores.  The range of motion of the joints was normal.  

Another examination related to cold injury noted complaints consistent with other examinations.  He had numbness, tingling, weakness, color changes in the effected parts, sensitivity to the cold and excessive sweating of the feet.  He had fungal infections of feet, misshapened nails and thickened areas of the left foot.  He had a normal carriage, gait and posture.  His skin showed no edema or ulceration.  He did have warmth, slight atrophy of the skin, dryness, smoothness and absent hair growth.  He had tinea pedis and onychomycosis.  He had no deformity or swelling of joints of the feet.  There was no pain on manipulation of the joints.  There was no loss of digits or effected parts.  

An August 2006 cold injury/foot VA examination report showed he had diabetic changes in both feet and pain over callouses of the metatarsal bone.  He had no treatment or flare ups.  He did not use a brace or cane.  The examiner stated there was no effect of the condition on his usual occupation and that he had a sedentary job for which he was fit.  His feet were mild bilaterally with callouses.  He had onychomycosis of the first, second, and third toenails.  There was no objective evidence of painful motion and no edema, instability or weakness.  His gait was stable with no skin breakdowns or unusual shoe wear.  He had correctable hammertoes; other than that, there was no deformity or clawfoot.  He had mild flat feet bilaterally and a heel spur.  There was no tenderness upon manipulation.  The examiner stated he was employable for sedentary jobs where he didn't have to lift heavy weight or repeatedly bend.  

VA podiatry records from May 2009 and August 2011 are in keeping with above findings but show atrophic skin and nail abnormalities.  

The Veteran is at the maximum schedular rating of 30 percent.  The evidence shows arthralgia (or pain), numbness, cold sensitivity, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and arthritis.  See 38 C.F.R. § 4.110, DC 7122.  No toe amputations, squamous cell carcinoma or muscle atrophy has been found.  No further separate evaluations are warranted under § 4.110, DC 7122, note 1; the separately evaluated peripheral neuropathy and PVD are discussed below.  

Further staged ratings are not supported during this time period on appeal as the Veteran has been granted at the highest maximum rating throughout the appeal.  See Hart, 21 Vet. App. 506.  

As for extraschedular consideration, it is not warranted for the residuals of frostbite of the bilateral lower extremities for this time period.  See Thun, 22 Vet. App. 111.  The Veteran's complaints of symptoms regarding his frostbite residuals for this time period are addressed in the rating, as explained above.  The rating schedule is adequate and no referral is required.  Even if it was considered inadequate, the evidence does not show that the Veteran had or frequent hospitalization for his frostbite residuals during this time and the July 2006 supported that this disability alone would not have prevented sedentary work.  

Upper Extremities

Since January 12, 1998, each upper extremity has been rated separately at the highest schedular evaluation of 30 percent under the revised 38 C.F.R. § 4.104, DC 7122.  

At the January 2007 DRO hearing, the Veteran reported no swelling in his hands, but they would get numb while he was driving.  (Transcript, p 11.) He did not go out in the cold.  (Transcript, p 12.)  He had problems bending joints and with circulation in the hands.  (Transcript, p 13.)  

Early records focused on the Veteran's lower and not upper extremities.  The general symptoms reported at the February 1998 VA examination are detailed above; specifically regarding the fingers, he had increased cold sensitivity, bluish discoloration of the fingers.  He had no paresthesias.  A July 1998 M.H. record showed a history of frostbite in the both feet only; no extremity had edema.  Then in 
November 2002, a M.H. record showed sensitivity in the Veteran's hands with decreased sensation was shown to be in the fingers up to the proximal interphalangeal joints.  

July 2006 VA cold injury and general VA examinations show the Veteran reported chronic pain in his hands, arms and shoulders.  Activities of daily living were not impaired and he was able to do light chores.  Ranges of motion of the joints were normal.  The noted complaints were consistent with other examinations; constant pain in fingers, shoulders and upper arms.  Pain was sharp in the shoulders, dull in other parts.  He had numbness, tingling, weakness, color changes in the effected parts, and sensitivity to the cold.  He had decreased sensation of the fingers and arthritis of the hands.  He said the major problem from his cold injury is weakness of the arms and increasing pain in the shoulder area.  

Skin showed no edema or ulceration.  He did have warmth, slight, atrophy, dryness, smoothness and absent hair growth.  The examiner noted heberden's nodes of the hands consistent with osteoarthritis.  Range of motion of the hands was normal with no laxity.  He had no pain on manipulation of the joints.  There was no loss of digits or effected parts.  

Later records focused on a left shoulder injury (in July 2007, a Dr. B. record showed he regained full range of motion of the left shoulder) and at a March 2009 VA orthopedic examination there was no swelling, heat, edema or redness.  There was mild to moderate functional impairment with the shoulders.  

The maximum schedular rating of 30 percent for the upper extremities is supported by the findings regarding the residuals of cold injury during this time period.  The evidence shows arthralgia, pain, numbness, cold sensitivity, color changes, locally impaired sensation, hyperhidrosis, and arthritis.  See 38 C.F.R. § 4.110, DC 7122.  No finger amputations, squamous cell carcinoma or muscle atrophy has been found.  As mentioned, no further separate evaluations are warranted under § 4.110, DC 7122, note 1 and the separately evaluated peripheral neuropathy and PVD are discussed below.  

Further staged ratings are not supported during this time period on appeal as the Veteran has been granted at the highest maximum rating throughout the appeal.  See Hart, 21 Vet. App. 506.  

Extraschedular consideration is not warranted for the residuals of frostbite of the bilateral upper extremities for this time period.  See Thun, 22 Vet. App. 111.  The Veteran's complaints of symptoms regarding his frostbite residuals for this time period are addressed in the rating, as explained above.  The rating schedule is adequate and no referral is required.  

Initial Increased Ratings for Peripheral Neuropathy

The peripheral neuropathy of the Veteran each extremity is currently rated under 38 C.F.R. § 4.124a, DC 8715 (paralysis of the median nerve for the upper extremities) or 8721 (paralysis of the common peroneal nerve for the lower extremities); he is receiving a 10 percent rating for each extremity.  

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).  

Right and Left Upper Extremity

A 10 percent evaluation is warranted for a minor or major extremity with mild incomplete paralysis of the median nerve; this includes neuritis or neuralgia.  A 20 percent rating is warranted for a minor extremity with moderate incomplete paralysis of the median nerve; a 30 percent rating is warranted for a major extremity with moderate incomplete paralysis of the median nerve; a 40 percent rating is warranted for a minor extremity with severe incomplete paralysis of the median nerve; a 50 percent rating is warranted for a major extremity for with severe incomplete paralysis of the median nerve; a 60 percent rating is warranted for a minor extremity with complete paralysis of the median nerve; and a 70 percent rating is warranted for a major extremity with complete paralysis of the median nerve.  38 C.F.R. § 4.124a, DCs 8515, 8615, 8715 (2013).  

Symptoms of complete paralysis of the median nerve include the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Id.  

The February 1998 VA examination report notes that an EMG found only the peroneal nerve (pertaining to the lower extremities) was affected.  However, the Veteran reported decreased sensation in his hands in November 2002 (see M.H. record).  

In November 2005 at the VA cold injuries examination, the Veteran stated his hands were affected.  He complained of stiffness and deformity of the joints, with intermittent numbness, weakness and pain.  Symptoms and findings were as described above.  The diagnosis was mild peripheral neuropathy of the hands, more likely than not due to frostbite in service; it was also noted that he had diabetes mellitus, but it was impossible to tell which caused the peripheral neuropathy.  

In July 2006, the VA peripheral neuropathy examination showed the Veteran had peripheral neuropathy of all extremities.  He had pain, numbness and tingling in arms, mostly at night if he put pressure on his arms.  He felt it in his fingers.  Reflexes were normal in the upper extremities.  Pinprick was decreased in the hands.  He could put his finger to his nose normally.  This examiner found that both frostbite and diabetes mellitus both contributed to peripheral neuropathy and diabetes mellitus increased the severity of the symptoms.  

The July 2006 general and March 2009 cold injury VA examinations stated he was right-hand dominant (major).  

At the January 2007 DRO hearing, the Veteran reported that he could not hold his keys and found it hard to use keys.  (Transcript, p 9.)  At the August 2007 Board hearing, the appellant stated that his hands were a problem.  (Transcript, p 14.)  At a March 2009 VA orthopedic examination, the Veteran again complained of dropping objects since 2006, with difficulty holding keys.  A neurological examination showed he had one plus reflexes in the bilateral upper extremities.  

Here, a staged rating is warranted based on the evidence that in 2005 the examiner described the peripheral neuropathy as mild with similar findings in 2006 but the Veteran reported trouble using his hands in January 2007.  See Fenderson.  While the evidence does not show the exact nerve involved, the median nerve may be used by analogy and, in any case, would allow the highest rating warranted by the evidence shown.  

The findings show that a 10 percent rating for mild incomplete paralysis of the median nerve is warranted prior to January 1, 2007 and a moderate incomplete paralysis of the median nerve (20 percent for the left or minor extremity and 30 percent for the right or major extremity) rating is for assignment afterward due to the Veteran's reports of trouble with hands starting at that time.  The evidence does not support that there is severe or complete paralysis at any time or that other nerves were involved.  Testimony or statements of the Veteran also do not support a higher rating.  

Extraschedular consideration is not warranted for peripheral neuropathy of the bilateral upper extremities for this time period.  See Thun, 22 Vet. App. 111.  The Veteran's complaints of sensory symptoms regarding his peripheral neuropathy are addressed in the rating, as explained above.  The rating schedule is adequate and no referral is required.  

Right and Left Lower Extremity

DCs 8521, for paralysis, or 8721, neuralgia, address the external popliteal or common peroneal nerve.  Paralysis of the common peroneal nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30  percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis, resulting in foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes, abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DCs 8521, 8721 (2013).  

The February 1998 VA examination report stated that an EMG was performed; the peroneal nerve was affected and the findings were compatible with peripheral neuropathy.  A November 2000 VA podiatry record also noted neuropathy of unknown origin.  

A November 2001 M.H. record showed mild occasional toe numbness.  One year later, the Veteran stated about one year prior he started to notice right foot drop; it gradually worsened (See November 2001 M.H. record).  At times, he could not feel the front of his foot.  Both feet suffered from chronic numbness.  He had discomfort in his feet which he related to the frostbite.  A motor examination showed very mild weakness of the tibialis anterior on the right.  Sensation was shown to be decreased in the toes bilaterally symmetrically.  The physician observed very mild right foot drop.  Reflexes were absent.  The physician stated the right foot drop was mild and probably on the basis of lumbar radiculopathy from degenerative disc disease rather than peroneal nerve palsy.  

A January 2003 M.H. record showed that right foot drop was due to radiculopathy and spondylolisthesis; the Veteran refused an EMG that would have clarified the etiology.  In March, the foot drop resolved with physical therapy and an orthotic.  

In December 2003, the Veteran continued to complain of loss of sensation in the feet and a year later numbness on top of the feet (see M.H. records).  An October 2005 VA primary care record showed his sensation to the monofilament poor, but that pedis pulses were good.  The November 2005 VA cold injury examination report showed that, neurologically, both reflexes and a motor examination were normal.  

A July 2006 VA examination for peripheral neuropathy showed the Veteran had constantly burning feet.  He stated that right foot drop was mostly resolved.  He has numbness distally through the balls of his feet.  Reflexes were 1+ in the knees and absent in the ankles.  Pinprick was decreased in the feet.  Vibration was decreased to the ankle on the right and to the knee on the left.  His gait was normal.  The examiner explained that right foot drop was now resolved and likely related to diabetes mellitus.  

Again, at the March 2009 VA orthopedic examination, the examiner stated the Veteran had right foot drop that started in November 2000 and was associated with L5 radiculopathy that had recovered since.  A neurological examination showed decreased sensory response to "distal and symmetric;" he had radiculopathy.  Reflexes and a motor examination were normal.  

Here, the Board finds the evidence does not show that the right foot drop was related to the peripheral neuropathy based on the opinions of the examiners and the Veteran's private physician; it was either related to radiculopathy or diabetes mellitus which are not service-connected.  As a result, no staged ratings are warranted.  See Hart, 21 Vet. App. 506.  Both private and VA physicians characterized the peripheral neuropathy of the lower extremities as "mild."  While it was not wholly sensory, the evidence shows impairment consistent with that description because there was no complete anesthesia or extensive range of motion lost reported.  The 10 percent ratings for mild incomplete paralysis of the common peroneal nerve are supported by the evidence of record.  

Extraschedular consideration is not warranted for peripheral neuropathy of the bilateral lower extremities for this time period.  See Thun, 22 Vet. App. 111.  The Veteran's complaints of sensory symptoms regarding his peripheral neuropathy are addressed in the rating, as explained above.  The rating schedule is adequate and no referral is required.  

Initial Compensable Ratings for PVD of the Lower Extremities

The PVD in the bilateral lower extremities, is rated under 38 C.F.R. § 4.104, DC 7114 (2013), which addresses arteriosclerosis obliterans.  Under DC 7114, claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  A 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Id.  

This is a conjunctive set of criteria.  Use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 

Note 1 to DC 7114 provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note 3 states if more than one extremity is affected, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26), if applicable.  

In October 2006 the RO granted service connection for PVD of both lower extremities as secondary to frostbite in service and a noncompensable evaluation was assigned.  However, subsequent rating decisions, to include the most recent August 2012 code sheet, fails to note service connection was in effect for both lower extremities.  

In February 1998, a VA examination report showed no skin thickening/thinning, the texture was normal, he had no ulcers, and hair growth was normal.  Peripheral pulses were normal and a Doppler study was not done.  There was no evidence of vascular insufficiency and blood pressure ratio was normal.  In April 2005 Dr. J.M. wrote a letter noting that the Veteran had vascular disease.  

A November 2005 VA examination report for cold injuries shows the Veteran had thin skin, with decreased hair growth.  He did not have edema, atrophy, scars or ulcerations and his skin was a normal texture.  Vascular peripheral pulses were normal and there was no evidence of vascular insufficiency; a Doppler study was not done.  His blood pressure was normal.  

A July 2006 VA vascular examination report showed that for the past several years, the Veteran had bilateral lower extremity pain with exercise; he had aching pain with walking.  It was explained that he could walk only two miles an hour and could walk a mile and a half if he stopped and rested.  Activities of daily living were not impaired.  Both lower extremities were affected equally with claudication.  At the July 2006 VA general medical examination, the Veteran complained of cramping pain in his calves.  Activities of daily living were not impaired and he was able to do light chores.  Range of motion of joints was normal.  

In an August 2006 cold injury/foot VA examination report, the Veteran had no vascular changes.  A June 2008 VA cardiology record showed he also had PVD with bilateral calf claudication on 30 minutes of exertion that is relieved with rest.  A lower arterial plethysmography from 2008 showed moderate arterial occlusive disease.  He was been evaluated by vascular surgery and was not a candidate for percutaneous or surgical revascularization.  The assessment was PVD, symptomatic, not amenable to intervention.  

A January 2009 VA primary care record noted the Veteran got leg cramps occasionally, but had no rest pain or sores.  He had "dopplers" last summer showing moderate occlusive disease.  He had peripheral arterial disease with stable symptoms.  An April 2010 VA record described it as "low grade peripheral arterial disease."  

Based on the July 2006 VA examination report which showed the Veteran could walk a mile and a half (greater than 25 yards at least) and he had trophic changes such as thin skin and dystrophic nails, a 40 percent rating is warranted bilaterally (to be effectively rated in accordance with 38 C.F.R. § 4.25).  The evidence does not show that the Veteran had ischemic limb pain at rest, ischemic ulcers, or that he could not walk less than 25 yards without claudication; all essential findings for a higher rating.  

Based on the available evidence, the Board does not find a staged rating is warranted under Fenderson.  

Also, extraschedular consideration is not warranted for PVD of the bilateral lower extremities for this time period.  See Thun, 22 Vet. App. 111.  The Veteran's complaints of vascular symptoms regarding his PVD are addressed in the rating and consist mainly of claudication, thin skin and nail problems which are covered in the rating.  The rating schedule is adequate and no referral is required.  


ORDER

An effective date of October 20, 2004 for the grant of service connection for PTSD is granted.  

Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the lower extremities, prior to January 12, 1998, is denied.  

Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the upper extremities, prior to January 12, 1998, is denied.  

Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the right lower extremity, since January 12, 1998, is denied.  

Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the left lower extremity, since January 12, 1998, is denied.  

Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the right upper extremity, since January 12, 1998, is denied.  

Entitlement to an initial rating in excess of 30 percent for the residuals of frostbite of the left upper extremity, Since January 12, 1998, is denied.  

Prior to January 2007, an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity (major) is denied; thereafter a 30 percent rating for peripheral neuropathy of the right upper extremity is allowed.  

Prior to January 2007, an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity (minor) is denied; thereafter a 20 percent rating for peripheral neuropathy of the left upper extremity is allowed.  

An evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

An initial 40 percent rating for PVD of the left lower extremity is allowed.  

An initial 40 percent rating for PVD of the right lower extremity is allowed.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


